DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s amendment filed 11/03/2021 in response to the Non-Final Rejection mailed on 07/20/2021. Claims 1-20 were pending. No changes have been made to previously pending claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed after the mailing date of the Non-Final Rejection on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 01/20/2022 was filed after the mailing date of the Non-Final Rejection on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US 9407923, hereinafter “Barak”) in view of Zhao et al. (US 20140211842 A1, hereinafter “Zhao”). 

Regarding Claim 1 (Previously Presented), Barak discloses a system comprising:
a transmitter (column 2 lines 11-26 and column 7 lines 17-27; figure 2; blocks 200 and 212); and 
a receiver (column 6 lines 32-35 and column 7 lines 19-27; figure 2; blocks 204 and 216); 
wherein the transmitter is configured to: 
column 5 lines 9-14 and column 6 lines 35-40; figure 1B; the macroblocks are the partition of frame. Figure 1B shows that the frame is divided in to four macroblocks); 
for only portions of the given frame without a corresponding portion of the previous frame acknowledged, generate the portion of the given frame using only data of the portion of the given frame (column 5 lines 22-25, column 7 lines 34-63; figure 2 block 228; the decoding of part of the frame or certain macroblocks are decoding independently the previous frame and current frame since there is no lost packet in a given macroblock); and
send the plurality of portions of the given frame to the receiver (column 7 lines 17-18 and 24-27; figure 2).

Barak failed to disclose for each portion of the given frame, determine if a corresponding portion of a previous frame was acknowledged by the receiver based on a respective portion of acknowledgment.

Zhao, however, in the same field of endeavor, shows for each portion of the given frame, determine if a corresponding portion of a previous frame was acknowledged by the receiver based on a respective portion of acknowledgment (0035; Figure 5; “[0035] Alternatively or additionally, at least the inter prediction coding module 43 may be configured with a confirmed reference mode and a non-confirmed reference mode. In the confirmed reference mode, the inter prediction module 43 is arranged to receive back acknowledgement messages from the decoder (Shown in FIG. 5) to acknowledge when frames or parts of frames have been successfully received and decoded  … .”).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of Barak’s overcoming lost frames in media streaming with the Zhao’s recovering from dropped frames in real-time transmission of video to modify the given portion of data as an alternative to resending the data packets which are not acknowledged to result in improved performance of the applications and reduce or minimize packet loss and thus improve the quality of images received. 


Regarding Claim 2 (Previously Presented), Barak shows the transmitter is configured to maintain a list of portions of the given frame which were not acknowledged as being received by the receiver (column 7 lines 14-23, 36-39, 52-63, column 5 lines 22-25 and column 9 lines 33-59; Figures 2 and 3; “(column 7 lines 14-23) (26) Referring now to FIG. 2, showing a flowchart diagram of steps in a method for recovering from lost IP packets in video transmission. (27) On step 200 the encoder transmits one or more frames to the STB side, using a protocol such as TCP, UDP or others. (28) On step 204, the STB receives each such frame and on step 208 the STB decodes the frame so it can be rendered. The frame may be received from the encoder directly or indirectly. (29) Steps 200 204 and 208 may repeat for a multiplicity of frames, as long as no frame is corrupted.”, “(column 7 lines 36-39) (32) On step 228, upon receiving the notification, the encoder may transmit the subsequent frame with some of its macroblocks encoded independently, and not as one or more changes from the same macroblock in a previous frame.”, “(column 7 lines 52-63) (37) Steps 228 and 232 may be repeated for further frames, until all macroblocks have been encoded in independent manner and transmitted as part of a frame. Upon receiving each such frame by the STB, the new independent macroblocks are decoded as such, while macroblocks which have already been transmitted in independent manner since the last notification, may be decoded based on their content in a preceding frame. (38) Preferably, steps 228 and 232 are performed at least twice wherein each of the at least two frames has different macroblocks encoded independently, such that the frame sequence is fully recovered after the at least two frames, and within a predetermined timeframe.”,  ). 


Regarding Claim 3 (Previously Presented), Barak in view of Zhao shown the system as recited in claim 1. Barak further shows wherein, for each portion of the given frame with a corresponding portion of the previous frame acknowledged by the receiver (column 5 lines 22-25, column 7 lines 34-39 and 52-63; figure 2; block 228; the decoding of part of the frame or certain macroblocks are decoding independently to the previous frame in order to cure the lost packet in a given macroblock), the transmitter is configured to generate the portion of the given frame based on difference data between the corresponding portion of the previous frame and the portion of the  given frame independent of whether other portions of the previous frame were acknowledged by the receiver (column 5 lines 22-25, column 7 lines 34-39 and 52-63; figure 2; block 228; interframe). 
Regarding Claim 4 (Currently Amended), Barak in view of Zhao shown the system as recited in claim 1.  Zhao further shows wherein the transmitter is configured to partition the given frame into a plurality of portions matching the plurality of portions of the previous frame (0021; figure 1; “[0021] FIG. 1 gives a schematic illustration of an input video signal captured from a camera, and divided into portions ready to be encoded by a video encoder so as to generate an encoded bitstream. The signal comprises a moving video image divided in time into plurality of frames (F), each frame representing the image at a different respective moment in time (. . . t-1, t, t+1 . . .). Within each frame, the frame is divided in space into a plurality of portions each representing a plurality of pixels. The portions may for example be referred to as blocks. In certain schemes, the frame is divided and sub-divided into different levels of portion or block. For example each frame may be divided into macroblocks (MB) and each macroblock may be divided into blocks (b), e.g. each block representing a region of 8.times.8 pixels within a frame and each macroblock representing a region of 2.times.2 blocks (16.times.16 pixels). In certain schemes each frame can also be divided into slices (S), each comprising a plurality of macroblocks.”).


Regarding Claim 5 (Previously Presented), Barak in view of Zhao shown the system as recited in claim 1.  Barak further shows the system as recited in claim 1, wherein the given and previous frames are back-to-back frames of the video stream (column 5 lines 46-48, column 6 lines 32-40; figure 1A; the subsequent frames 100, 104, 108, 112 and 116 are send back-to-back), and wherein the transmitter is configured to send the previous  frame and given frame wirelessly to the receiver (column 11 lines 38-41; “The computer usable program code may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, …”).


Regarding Claim 6 (Previously Presented), Barak in view of Zhao shown the system as recited in claim 1.  Barak further shows the system as recited in claim 1, wherein rather than resending a given portion of the given frame which was not acknowledged by the receiver, the transmitter stores an indication that the given portion was not acknowledged (column 8 lines 12-22 and column 9 lines 33-59; figure 3; storage devices 312 or 312’; “it may be determined whether the new missing packet is included in a macroblock that has or has not been recovered yet, and deciding accordingly whether to continue recovery, or to stop and start over”). 


Regarding Claim 7 (Previously Presented), Barak in view of Zhao shown the system as recited in claim 1.  Barak further shows the system as recited in claim 1, wherein the transmitter is configured to: 
partition a second given frame of the video stream into a plurality of portions (column 5 lines 9-14 and column 6 lines 35-40; figure 1B; the macroblocks are the partition of frame. Figure 1B shows that the frame is divided in to four macroblocks; wherein the given frame is a second frame);
for each portion of the second given frame: 
column 5 lines 22-25, column 7 lines 34-63; figure 2 block 228; a second given frame is an intra-coded frame (I- frame), Barack shows the first frame is an intra-coded frame (I- frame), and Barack shows the decoding of part of the frame or certain macroblocks are decoding independently the previous frame and current frame since there is no lost packet in a given macroblock);
 generate the portion as an intra-frame portion if the corresponding portion of the given frame was not acknowledged by the receiver, wherein the intra-frame portion is encoded based only on pixel values of the second given frame (column 8 lines 12-22; “it may be determined whether the new missing packet is included in a macroblock that has or has not been recovered yet, and deciding accordingly whether to continue recovery, or to stop and start over”, Barack shows the first frame is an intra-coded frame (I- frame), and Barack shows the decoding of part of the frame or certain macroblocks are decoding independently the previous frame and current frame since there is no lost packet in a given macroblock);
send the plurality of portions of the second given frame to the receiver (column 7 lines 17-18 and 24-27; figure 2); and 
store indications for any portions of the plurality of portions of the second given frame which were not acknowledged as being received by the receiver (column 9 lines 33-59; figure 3; storage devices 312 or 312’).


determine if a corresponding portion of the given frame was acknowledged by the receiver (0035; Figure 5; “[0035] Alternatively or additionally, at least the inter prediction coding module 43 may be configured with a confirmed reference mode and a non-confirmed reference mode. In the confirmed reference mode, the inter prediction module 43 is arranged to receive back acknowledgement messages from the decoder (Shown in FIG. 5) to acknowledge when frames or parts of frames have been successfully received and decoded (and/or equivalently to report when not). …”).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of Barak’s overcoming lost frames in media streaming with the Zhao’s recovering from dropped frames in real-time transmission of video to modify the given portion of data as an alternative to resending the data packets which are not acknowledged to result in improved performance of the applications and reduce or minimize streaming latency. 


Regarding Claim 8 (Previously Presented), Method claim 8 is drawn to the method of using the corresponding system claimed in claim 1, and is rejected for same reasons of obviousness as used above.


Regarding Claim 9 (Previously Presented),  Method claim 9 is drawn to the method of using the corresponding system claimed in claim 2, and is rejected for same reasons of obviousness as used above.


Regarding Claim 10 (Previously Presented), Method claim 10 is drawn to the method of using the corresponding system claimed in claim 3, and is rejected for same reasons of obviousness as used above.


Regarding Claim 11 (Previously Presented), Method claim 11 is drawn to the method of using the corresponding system claimed in claim 4, and is rejected for same reasons of obviousness as used above.


Regarding Claim 12 (Previously Presented), Method claim 12 is drawn to the method of using the corresponding system claimed in claim 5, and is rejected for same reasons of obviousness as used above.


Regarding Claim 13 (Previously Presented), Method claim 13 is drawn to the method of using the corresponding system claimed in claim 6, and is rejected for same reasons of obviousness as used above.
Regarding Claim 14 (Previously Presented), Method claim 14 is drawn to the method of using the corresponding system claimed in claim 7, and is rejected for same reasons of obviousness as used above.


Regarding Claim 15 (Currently Amended), Device claim 15 is drawn to the device corresponding to the method of using same as claimed in claim 8, and is rejected for the same reasons of obviousness as used above. 


Regarding Claim 16 (Currently Amended), Device claim 16 is drawn to the device corresponding to the method of using same as claimed in claim 9. Therefore, device claim 16 corresponds to method claims 9 and is rejected for the same reasons of obviousness as used above. 


Regarding Claim 17 (Previously Presented), Device claim 17 is drawn to the device corresponding to the method of using same as claimed in claim 10, and is rejected for the same reasons of obviousness as used above.


Regarding Claim 18 (Previously Presented), Device claim 18 is drawn to the device corresponding to the method of using same as claimed in claim 11, and is rejected for the same reasons of obviousness as used above.


Regarding Claim 19 (Previously Presented), Device claim 19 is drawn to the device corresponding to the method of using same as claimed in claim 12, and is rejected for the same reasons of obviousness as used above. 


Regarding Claim 20 (Previously Presented), Device claim 20 is drawn to the device corresponding to the method of using same as claimed in claim 13, and is rejected for the same reasons of obviousness as used above. 




Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 that Barak failed to disclose or suggest the claim features “wherein the transmitter is configured to … for only portions of the given frame without a corresponding portion of the previous frame acknowledged by the receiver, generate the portion of the previous frame acknowledged by the receiver, all macroblocks have been encoded in independent manner and transmitted as part of a frame.” Further Barak teaches that some of these blocks “may” be transmitted.  Thus leaving it to one of ordinary skill skill to determine how many to send.  This decision, that is well within the level of one of ordinary skill at the time of invention would be based on band width.  If band width is limited than one would recognize to send only the blocks needed.
Applicant also argued that “For example, it is unknown which macroblocks of Barak make up ‘some of its macroblocks encoded independently.’” As a person of having ordinary skilled in the art can easily understand that “some of its macroblocks” is refers to a portion of macroblocks not all macroblocks. Therefore, Applicant argument of “some of its macroblocks equate all macroblocks” is not accurate nor persuasive. Applicant further argument of it is unknown which part of the macroblocks Barak is referring when saying “some of its macroblocks”. This argument is contradiction to the Applicants interpretation of “some of its macroblocks” as “all of it macroblocks”, because if “some” is interpreted as “all”, then there would not be an argument to “which part”. Despite that contradiction, Barak disclosed that the transmission initiated by the decoder (STB) notifying of packet is missing. Therefore, it is obvious to the person of having ordinary skilled in the art that “some of its 

Applicant further argues on pages 9 and 10 that Barak failed to teach or suggest the limitation of claim 2 that recites “The system as recited in claim 1, wherein the transmitter is configured to maintain a list of portions of the given frame which were not acknowledged as being received by the receiver.” Examiner disagrees. Barak disclosed on column 7 lines 14-23 that “Referring now to FIG. 2, showing a flowchart diagram of steps in a method for recovering from lost IP packets in video transmission. On step 200 the encoder transmits one or more frames to the STB side, using a protocol such as TCP, UDP or others. On step 204, the STB receives each such frame and on step 208 the STB decodes the frame so it can be rendered. The frame may be received from the encoder directly or indirectly. Steps 200 204 and 208 may repeat for a multiplicity of frames, as long as no frame is corrupted.” Therefore, Applicant argument that Barak failed to disclosed the limitation of claim 2 is not persuasive. 

Applicant further argues on page 10 that Barak failed to teach or suggest the limitation of claim 3 “In contrast to the limitation of claims, Barak discloses “steps 200, 204 and 208 may repeat for multiplicity of frame, as long as no frame is corrupted” … 

Applicant argument towards claim 7 and all of the rest of the claims is a repeat of the argument discussed above. There is no persuasive argument, and the rejection have been sustained. Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482